—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town of Mount Pleasant Zoning Board of Appeals dated August 13, 1998, which, denied, as unnecessary, the application of the intervenor, John Coolen, for an area variance, the appeal is from an order of the Supreme Court, Westchester County (Zambelli, J.), dated March 26, 1999, which granted the petition, annulled the determination, and remitted the matter to the Town of Mount Pleasant Zoning Board of Appeals for further proceedings.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies as of right from an order made in a proceeding pursuant to CPLR article 78 and leave to appeal has not been granted (see, CPLR 5701 [b] [1]; [c]; Matter of North Am. Holding Corp. v Mordock, 6 AD2d 596, 599, affd 6 NY2d 902). Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.